DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This office action is made to address the deficiency of the outstanding office action mailed on 10/18/2021. In this action, a statutory double patenting rejection is included. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer 
Claims 8-15 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-15 of copending Application No. 16/445,314 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims of Instant Application (16/446,908) 
Claims of copending Application 16/445,314
8
An apparatus for automatic chromatography of thin- layer plates for thin-layer chromatography with a development chamber in which a thin-layer plate is completely enclosed, sealed-off and isolated from the external environment, wherein a front space is located in the development chamber on a front face of the separation layer of the thin-layer plate, and an eluent trough is located at the lower end of the front space, at least one inlet is provided at one end of the front space and at least one outlet is provided at the other end of the front space, the outlet has an outlet entry opening in the front space outside the fluid trough; and the depth of the front space is approximately 2 mm, maximum 3 mm.
An apparatus for automatic chromatography of thin- layer plates for thin-layer chromatography with a development chamber in which a thin-layer plate is completely enclosed, sealed-off and isolated from the external environment, wherein a front space is located in the development chamber on a front face of the separation layer of the thin-layer plate, and an eluent trough is located at the lower end of the front space, at least one inlet is provided at one end of the front space and at least one outlet is provided at the other end of the front space, the outlet has an outlet entry opening in the front space outside the fluid trough; and the depth of the front space is approximately 2 mm, maximum 3 mm.
9
The apparatus according to claim 8, wherein: the at least one inlet comprises at least one inlet exit opening, the at least one outlet includes at least one outlet entry opening, and the at least one inlet exit opening and the at least one outlet entry opening are distributed over the entire width of a rear wall of the cavity of the development chamber.
The apparatus according to claim 8, wherein: the at least one inlet comprises at least one inlet exit opening, the at least one outlet includes at least one outlet entry opening, and the at least one inlet exit opening and the at least one outlet entry opening are distributed over the entire width of a rear wall of the cavity of the development chamber.
10
The apparatus according to claim 8, wherein: a rear wall of the cavity of the 


The apparatus according to claim 8, wherein: the at least one inlet has a laminating region with channels which are shorter, the farther they are from the entrance of the laminating region.
The apparatus according to claim 8, wherein: the at least one inlet has a laminating region with channels which are shorter, the farther they are from the entrance of the laminating region.
12
The apparatus according to claim 8, wherein: the at least one inlet has a laminating region, the laminating region being provided with parallel and regularly spaced fins.
The apparatus according to claim 8, wherein: the at least one inlet has a laminating region, the laminating region being provided with parallel and regularly spaced fins.
13
Apparatus according to claim 8, wherein: the at least one inlet has an inclined segment, wherein the inclined segment leads to the front space and is oriented at an angle of inclination of at most 450 with respect to the rear wall of the cavity of the development chamber.
Apparatus according to claim 8, wherein: the at least one inlet has an inclined segment, wherein the inclined segment leads to the front space and is oriented at an angle of inclination of at most 450 with respect to the rear wall of the cavity of the development chamber.
14
The apparatus according to claim 8, wherein: the outlet includes at least one outlet entry opening into the front space, at least one outlet channel and at least one outlet exit opening, each outlet entry opening being connected with its own outlet channel to the outlet exit opening, each outlet channel has the same length and the at least one outlet channel having a bent or zigzag- shaped.
The apparatus according to claim 8, wherein: the inlet outlet includes at least one outlet entry opening into the front space, at least one outlet channel and at least one outlet exit opening, each outlet entry opening being connected with its own outlet channel to the outlet exit opening, the outlet channel having the same length and the at least one outlet channel having a bent or zigzag-shaped.
15
The apparatus according to claim 8, wherein: the development chamber has a door which is rotatable or slidable between a closed position and an open position, and for sealing-off of the cavity of the development chamber, at least one of the door and the development chamber are provided with an inflatable seal.
 
 
The apparatus according to claim 8, wherein: the development chamber has a door which is rotatable or slidable between a closed position and an open position for sealing-off of the cavity of the development chamber, at least one of the door and the development chamber are provided with an inflatable seal.







The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of copending Application No. 16/445,314(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it appears that all of the limitations of the instant application are claimed almost verbatim in 16/445,314 with some additional language added..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the automatic" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitations “the flow rate” and “the flowing inner atmosphere” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the separation layer" in line 6 and "the lower end" in line 8.  There is insufficient antecedent basis for these limitation in the claim.
Claim 9 in line 7, claim 10 in line 2, claim 13 in line 5 and claim 15 in line  4 recites the limitation.  There is insufficient antecedent basis for this limitation in each claim.
Claim 11 recites the limitation "the entrance" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the inclined" in line 3 and “the rear wall”.  There is insufficient antecedent basis for these limitation in the claim.
Claim 15 recites the limitation "the cavity" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
https://www.youtube.com/watch?v=hVmXQo8O2uM

CAMAG 
SE 454729 B
SUNDHOLM
INSTRUMENTAL THIN-LAYER CHROMATOGRAPHY
EDITION 2017
CAMAG 2017


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over CAMAG and SUNDHOLM.
With respect to claim 1, CAMAG discloses a method for the automatic chromatography of thin- layer plates for thin-layer chromatography (0:06-0:09: CAMAG Automatic Development Chamber ADC2 for thin layer chromatography) with a development chamber (0:24-0:26: developing chamber) in which a thin-layer plate is completely enclosed (2:20-2:23, the plate is lowered into the development chamber and closed), wherein a front space containing an inner atmosphere is located in the development chamber on a front face of the thin-layer plate  (2:20-2:25, the space between the plate where the position of solvent front is monitored and the front of the chamber is interpreted as the front space and is part of the chamber inner atmosphere), comprising the following steps: 
a) activating by adjustment of the moisture of the separation layer of the thin-layer plate (0:42- activation of thin layer plate, the plate where the position of solvent front is monitored is the separation layer; 2:00-2:05,optional humidity control system); 
b) preconditioning by saturation of the inner atmosphere and defined loading of the separation layer of the thin-layer plate with at least one substance (0:45-0:46, preconditioning and saturation of the thin-layer plate); and 
c) providing chromatographic development (1:45-1:55, Chromatographic development progress), wherein during at least one of steps a), b) or c), a stream of gas having a particular composition determined by a user is generated throughout the entire front space, and the entire inner atmosphere is set in motion, without stagnant or a stationary gas phase (2:28-2:33, at the end of development step the developed plate is homogenously dried in an air stream within the chamber).
CAMAG is silent about the development chamber in which the thin-layer plate is sealed-off and isolated from the external environment and the saturation of the inner atmosphere of the chamber with a specific gas phase composition.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CAMAG to implement a closed system where the inner atmosphere of the chamber is saturated by a specific gas as disclosed in SUNDHOLM’s invention for the predicable benefit of producing reproducible results in thin layer chromatography under standardized conditions.          
 With respect to claim 2, CAMAG and SUNDHOLM disclose the method according to claim 1 above. CAMAG is silent about the stream of gas drives the inner atmosphere already in the front space frontally out of the development chamber, without turbulences and without mixing with it, so that the inner atmosphere is completely renewed with the stream of gas.
SUNDHOLM discloses when the chromatography is to be started, the plate 25 is placed after sample application with the layer downwards over the central space 28 and the plate is conditioned to the desired humidity by supplying and withdrawing gas from the central space via connections indicated at 37 and 38 respectively (¶28).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CAMAG to receive a stream of gas to purge and replenish the inner atmosphere of the development chamber, without turbulence as disclosed in SUNDHOLM’s invention for the predicable benefit of achieving enhanced control of the parameters influencing the chromatographic development.            
With respect to claim 3, CAMAG and SUNDHOLM disclose the method according to claim 1 above. SUNDHOLM discloses the flow rate of the stream of gas is set such that the flowing inner atmosphere remains in the front space only for a short time, so that its composition does not change significantly during the flow through the development chamber and is renewed continually (¶17 discloses conditioning is carried out by passing gas through the chamber through a gap between the plate and a chamber closing cap until the desired humidity is reached).
With respect to claim 4, CAMAG and SUNDHOLM disclose the method according to claim 1 above. CAMAG is silent about a front side of the thin-layer plate on which the separation layer is located is isolated from the rear side of the thin-layer plate. The Examiner takes official notice that a silica gel layer (separation layer) is applied to the front face of thin-layer plate in order to perform chromatographic development is well-known in the art. 
With respect to claim 5, CAMAG and SUNDHOLM disclose the method according to claim 1 above. CAMAG further discloses the stream of gas acts directly, strongly and uniformly on the surface of the separation layer (2:28-2:33, discloses at the end of development step the developed plate is homogenously dried in an air stream with in the chamber).
With respect to claim 6, CAMAG and SUNDHOLM disclose the method according to claim 1 above. CAMAG further discloses the following steps of: introducing an eluent (1:46 discloses filling the chamber 10 ml cyclohexane, di-isopropyl ether, diethylamin into the chamber); regulating an eluent level and detecting an eluent front (2:25-2:29, during chromatography the position of the solvent front is monitored within the development chamber); removing the eluent (2:44-2:60, after successful completion of chromatography, the plate and chamber is removed for next cycle of chromatographic analysis); and drying 2:28-2:33, at the end of development step the developed plate is homogenously dried in an air stream with in the chamber).  
With respect to claim 7, CAMAG and SUNDHOLM disclose the method according to claim 1 above. CAMAG further discloses the steps follow each other automatically, so that the whole method proceeds autonomously and without manual interaction (2:59, fully automatic chromatogram development).  
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CAMAG, CAMAG 2017 and SUNDHOLM.

    PNG
    media_image1.png
    529
    810
    media_image1.png
    Greyscale

With respect to claim 8, CAMAG discloses an apparatus for automatic chromatography of thin- layer plates for thin-layer chromatography with a development chamber in which a thin-layer plate is completely enclosed (0:06-0:09: CAMAG Automatic Development Chamber ADC2 for thin layer chromatography having a development chamber in which the thin layer plate is lowered for development), wherein a front space is located in the development chamber on a front face of the separation layer of the thin-layer plate (2:20-2:23, the space between the front face(separation layer) of thin layer plate and chamber wall is interpreted as front space), and an eluent trough is located at the lower end of the front space (lower part of the development chamber is the eluent trough), at least one inlet is provided at one end of the front space and at least one outlet is provided at the other end of the front space, the outlet has an outlet entry opening in the front space outside the fluid trough (0:57-1:00). 
CAMAG is silent about the depth of the front space is approximately 2 mm, maximum 3 mm within the development chamber.
CAMAG 2017, from the same area of invention, discloses the depth of the front space is approximately 2 mm, maximum 3 mm within the development chamber (as illustrated in page 14, reproduced above, the depth of the front space is between 0-3 mm at the lower end of the front space within the development chamber).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of CAMAG so that the depth of the front space is between 0-3 mm within the development chamber as illustrated in CAMAG 2017’s disclosure for the predicable benefit of offsetting undesirable turbulences  that may arise when the conditioning gas is supplied to the developing chamber.          
CAMAG as modified by CAMAG 2017 is silent about the development chamber being sealed-off and isolated from the external environment.    
SUNDHOLM, from the area of thin layer chromatography, under the description section, discloses the chromatography is carried out in a closed system in a chamber with tightly closed lids (32). 

With respect to claim 9, CAMAG, CAMAG 2017 and SUNDHOLM disclose the apparatus according to claim 8 above. CAMAG further discloses the at least one inlet comprises at least one inlet exit opening, the at least one outlet includes at least one outlet entry opening, and the at least one inlet exit opening and the at least one outlet entry opening are distributed over the entire width of a rear wall of the cavity of the development chamber (2:14-2:16, illustrate inlet one outlet opening distributed over the entire width of a rear wall of the cavity of the development chamber).  
With respect to claim 10, CAMAG, CAMAG 2017 and SUNDHOLM disclose the apparatus according to claim 8 above. CAMAG further discloses a rear wall of the cavity of the development chamber has a raised U-shaped support surface against which a front side of a thin-layer plate can be leaned, so that the front space is surrounded by the support surface on at least 3 sides (0:58-1:05 and 1:51-2:34 illustrate the rear wall of the cavity of the development chamber having a raised U-shaped support surface against which the front side of a thin-layer plate can be leaned, so that the front space is surrounded by the support surface on at least 3 sides).
With respect to claim 15, CAMAG, CAMAG 2017 and SUNDHOLM disclose the apparatus according to claim 8 above. SUNDHOLM further discloses the development chamber has a door which is rotatable or slidable between a closed position and an open position (cover 32), and for sealing-off of the cavity of the development chamber (¶[04] discloses the chromatography is carried out in a closed system in a chamber with tightly closed lids 32).
SUNDHOLM is silent about the door and the development chamber are provided with an inflatable seal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cover seal of SUNDHOLM by an inflatable seal as both seals perform the same function of isolating the development chamber from external environment. Doing so, has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEDEON M KIDANU/Examiner, Art Unit 2861  

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861